Citation Nr: 1010758	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 
to August 1980, inactive duty training (INACDUTRA) from June 
to August 1981, and active service from June 1982 to May 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action by the Regional Office (RO) in 
Cleveland, Ohio, that denied service connection for a low 
back disorder, and a December 2002 rating action that denied 
service connection for bilateral hearing loss and tinnitus.

In June 2004, the Veteran testified at a hearing before a 
decision review officer at the RO.  In April 2006, the 
Veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of both hearings 
are of record.  

In February 2007, the Board remanded this claim for further 
development.  While the case was in Remand status, the RO 
granted service connection for hearing loss and tinnitus.  
The case has been returned to the Board and is ready for 
further review.  

The Board is also satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  


FINDING OF FACT

The Veteran's current low back disorder originated during his 
ACDUTRA service. 




CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id. Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2009).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Except as otherwise 
provided by law, a claimant has the responsibility to present 
and support a claim for benefits under the laws administered 
by VA.  VA shall consider all information and medical and lay 
evidence of record.  Where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran claims service connection for residuals of a low 
back injury that he states occurred when he fell backwards 
while carrying a washing machine up stairs to a military 
barracks during ACDUTRA from June 1980 to August 1980.  The 
record reflects that the Veteran had service on ACDUTRA from 
June to August 1980.  Appellate review discloses that service 
treatment records from this period of ACDUTRA are not 
available and that the only military medical record from this 
period is a March 1980 pre-service examination report.  A 
June 1981 military examination report during the Veteran's 
period of INACDUTRA documents his history of lower thoracic 
and upper lumbar pain since he slipped while climbing stairs 
and lifting a washing machine the previous summer.  After 
examination, the assessment was chronic back strain, and the 
examiner commented that the muscle strain would require 
prolonged healing time requiring the Veteran not to bend or 
lift.  

January 1984 Sacred Heart Hospital records during the 
Veteran's period of active military service document his 
complaints including back pain after working at his job 
moving heavy equipment.  In August 1985, he complained of 
right shoulder and upper back pain after heavy lifting.  In 
December 1985, the Veteran was seen with a 6-year history of 
recurrent low back pain after an injury during basic 
training, with the latest onset of pain 2 days ago after 
bending.  Current examination showed mild parathoracic 
tenderness, and the assessment was chronic/recurrent back 
pain.  In April 1986, the Veteran complained of right-sided 
back pain.  Examination showed minimal lumbar paraspinal 
muscle tenderness, and the assessment was muscle spasm.

Post service, on January 1993 examination by B.K., M.D., the 
Veteran gave a history of a 1986 on-the-job back injury while 
pulling a box off the back of a truck, and having to take a 
week off work due to this.  The Veteran gave a 1-week history 
of a back injury on July 1998 magnetic resonance imaging 
(MRI) of the lumbar spine, which revealed a small central 
protrusion at L4-5 without nerve root compression.  On 
October 1998 examination by chiropractor J.B., the Veteran 
gave a history of back pain and stiffness since a 1980 
inservice injury, as well as another on-the-job back injury a 
few months ago.  On September 2000 VA examination, the 
Veteran gave a 20-year history of back pain since a fall in 
which he was carrying a washing machine.  The assessment was 
lumbosacral spine degenerative joint disease (DJD).  

On December 2001 VA examination, the Veteran gave a history 
of a 1980 back injury in a fall while going up stairs with a 
washing machine.  Current examination showed X-ray evidence 
of degenerative lumbar spine changes, and the physician 
opined that the Veteran's current back condition was directly 
related to his 1980 inservice injury.  

In an April 2006 note, Dr. Flores stated that the Veteran was 
her patient from May 1977 to June 1981.  She stated that the 
office was burned in a fire and some records were destroyed.  

In an October 2007 VA clinical summary, a VA examiner stated 
that the Veteran was there to be evaluated for residuals of a 
low back injury.  The claims file was not available.  He gave 
a history of injury to his back in an accident during basis 
training.  He stated that he has continued with constant achy 
and sharp pain in the low back.  The Veteran was examined and 
the examiner stated that the examination was positive for low 
back tenderness.  It was noted that there was evidence on 
lower disc disease on MRI which included degeneration 
protrusion and annular tear.  The examiner stated that in 
view of the Veteran's history of occurrence it is likely that 
this condition is likely due to the injury during basis 
training. 

In a February 2008 addendum, the October 2007 examiner 
reported that the claims file was reviewed.  He stated that 
the back injury as described is as likely as not due to the 
injury in service.  It was noted that the claims file records 
showed treatment for back in 1981.  

The Veteran was examined by VA in August 2008.  The claims 
file was reviewed.  The Veteran stated that he injured his 
back in 1980 during basic training while carrying a washing 
machine up steps.  He reported that he did not receive 
treatment at that time until a week or so afterward.  The 
Veteran was examined and the diagnosis was, chronic lumbar 
degenerative disc disease.  The examiner stated that the 
residuals of the Veteran's back problems do not appear to be 
due to aggravation of his pre-existing back injury that 
occurred prior to his military service.  The examiner stated 
that it is felt that the current problems are more likely 
linked to or a result of his work related injury that 
occurred in 1998 when he also filed a workers comp claim and 
was off work for 2-3 weeks at that time.  

The Board will first address the Veteran's contention that he 
injured his back during a period of ACDUTRA in 1980.  As 
noted above his service treatment records for that period of 
service are not available.  The Board realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The Veteran is competent to attest to having sustained a low 
back injury during ACDUTRA which continued thereafter.  The 
Board also finds that his statements in this regard are 
credible.  It is noted that he has consistently reported 
having had a low back injury and has had continuing treatment 
for back complaints since 1981.  He reported the injury in 
1981.  He again reported the injury in December 1985 and 
again in 1998.  These documentations occur well before the 
Veteran's current claim and are highly probative as well as 
credible because he offered the information contemporaneously 
with and in connection with a medical examination.  See Curry 
v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
great probative value).  Further the Veteran has supplied lay 
statements in support of his claim.  In an April 2006 letter, 
the Veteran's mother stated that in the summer of 1980 the 
Veteran attended boot camp and that when he returned in 
August he was having trouble with his low back.  She stated 
that he told her that he had injured his back carrying a 
washing machine.  She stated that he was treated by Dr. 
Flores until 1981 for back pain.  As noted above, Dr. Flores 
has stated that she treated the Veteran from May 1977 to June 
1981 and that records had been burned in a fire at her 
office.  This evidence when looked at in its totality 
reasonably supports a finding that in 1980 while on ACDUTRA 
the Veteran sustained an injury to his low back.  Thus a 
current disorder and inservice injury are found.  In order 
for the Veteran to prevail, the evidence must show a medical 
nexus between the inservice injury and the current findings.  

There is conflicting medical evidence regarding whether the 
current complaints are related to service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of 
a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it 
has a duty to assess the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that 
may be considered in assessing the probative value of a 
medical opinion include a physician's access to the claims 
file or pertinent evidence, the thoroughness and detail of 
the opinion, the accuracy of the factual premise underlying 
the opinion, the scope of examination, the rationale for the 
opinion offered, the degree of certainty provided, and the 
qualifications and expertise of the examiner.  See generally 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board cannot discount medical opinion solely because it 
is based on history provided by a Veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App.  427 
(2006).  In this case as noted above, the Board has no basis 
on which to find the Veteran's history as reported was not 
credible.  Nothing in the Veteran's account to the examiners, 
as noted in the examination reports, is inconsistent with the 
objective evidence relating to the Veteran's service.  

The medical evidence shows that none of the VA examiners 
relied solely on the Veteran's history, but rather clearly 
based their opinions on the Veteran's history plus review of 
the file and current examination.  Each examined the Veteran, 
reviewed the claims file and offered opinions as to the 
etiology of the Veteran's low back complaints.  The VA 
examiner of August 2009 was identified as a medical doctor, 
as was the examiner in October 2007.  The examiner in 
December 2001 was a doctor of osteopathic medicine.  None of 
the rationale offered by any of the examiners was more 
detailed or reasoned than the other.  

The Board has determined that the negative opinion from the 
August 2009 examiner has less probative value since the 
finding is more speculative, and the basis is less clear.  
Given that there are two other VA examiners with an opinion 
which supports the Veteran's claim that the current findings 
are related to an inservice injury and also that the Board 
finds that the Veteran did sustain an injury during ACDUTRA 
with credible evidence of continuing complaints since that 
time, the Board finds that the evidence reasonably supports a 
finding that service connection is warranted.   

In conclusion, based on a careful review of the record, the 
Board finds that the evidence is at least in equipoise as to 
whether the Veteran's low back disorder is related to his 
injury while on ACDUTRA.  Accordingly, by extending the 
benefit of the doubt to the Veteran, service connection is 
warranted.  38 C.F.R. § 4.7.


ORDER

Service connection for a low back disorder is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


